Citation Nr: 0408127	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
an acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo

INTRODUCTION

The veteran had active service from October 1965 to July 
1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 rating decision of the White River 
Junction, Vermont, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO implemented the Board's 
January 2002 decision granting service connection for an 
acquired psychiatric disorder, inclusive of PTSD, and 
assigned an initial 30 percent rating retroactively effective 
from November 17, 1995.  The veteran appealed for a higher 
initial rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

In April 2003, after advancing the case on the docket (AOD), 
the Board remanded the case to the RO for further development 
and consideration.  The Board also referred an additional 
claim to the RO for a total disability rating based on 
individual unemployability (TDIU).  And in an October 2003 
supplemental statement of the case (SSOC), the RO increased 
the initial rating for the PTSD to 50 percent with the same 
effective date of November 17, 1995.  The veteran continued 
to appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).

In March 2004, the veteran's attorney filed a timely 
substantive appeal in response to a February 2004 statement 
of the case (SOC) denying a TDIU.  But this additional claim, 
although appealed to the Board, is moot in light of this 
decision by the Board which will grant a 100 percent 
schedular rating for the service-connected PTSD.  A veteran 
cannot simultaneously have a 100 percent schedular rating and 
a TDIU.  See VAOPGCPREC 6-99 (Sep. 6, 1999), 64 Fed. Reg. 
52,375 (1999) (where VA's General Counsel held that a claim 
for a TDIU for a particular service-connected disability, or 
disabilities, may not be considered when the veteran already 
has a 100-percent rating on a schedular basis.  See also 38 
C.F.R. § 4.16(a) (a TDIU only may be assigned "where the 
schedular rating is less than total...."); See, too, Bowling 
v. Principi, 15 Vet. App. 1 (2001); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim for a higher initial rating for 
his PTSD, and of whose responsibility-his or VA's, it is for 
obtaining this supporting evidence, and all evidence relevant 
to this claim has been obtained. 

2.  Since filing his claim on November 17, 1995, as a result 
of his service-connected psychiatric disorder, the veteran 
has experienced anxiety, depression, panic attacks, anger, 
loss of impulse control, and an inability to establish and 
maintain effective relationships; these symptoms, in turn, 
have resulted in virtual isolation in the community.

3.  There is probative evidence of record indicating the 
primary cause of the veteran's inability to obtain or retain 
employment is his service-connected psychiatric illness, 
especially his anxiety; there also is probative evidence of 
record, however, indicating he is mostly unemployable due to 
a personality disorder, which cannot be service connected, 
and because of physical disabilities, most of which also are 
not service connected except for the traumatic arthritis in 
his right great toe as a residual of a fracture while in the 
military.

4.  It is just as likely as not the veteran is unemployable 
due to service-connected mental and physical conditions.


CONCLUSION OF LAW

With resolution of all reasonable doubt in his favor, the 
criteria are met for an initial 100 percent schedular rating 
for the veteran's acquired psychiatric disorder, inclusive of 
his PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.130, Diagnostic Code 9411 (2003); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
was codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2003), and the implementing regulations were 
codified at 38 C.F.R. 3.102. 3.156(a), 3.159 and 3.326 
(2003).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, including the notice and duty to 
assist provisions, are applicable to the claim on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations eliminated the 
requirement of submitting evidence of a well-grounded claim, 
and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. 5103A; 38 C.F.R. 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. 5103(a) and 38 C.F.R. 3.159).

Since, in this decision, the Board is increasing the rating 
for the psychiatric disorder to the highest possible 
schedular level of 100 percent, this is the greatest benefit 
the veteran can receive under any circumstances.  Obviously 
then, any failure to notify or assist him pursuant to the 
VCAA is inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In a disability evaluation report for Social Security 
Administration (SSA) purposes, dated in January 1981, the 
veteran was diagnosed with a chronic, severe, 
passive-dependent personality.  

The veteran has been receiving VA outpatient mental health 
treatment consisting of medication and group therapy since 
1994.  On November 17, 1995, he requested service connection 
for an acquired psychiatric disorder, inclusive of PTSD.

A VA examination was conducted in December 1995.  The veteran 
complained of humiliating treatment from superiors in service 
when his skin condition prevented him from performing his 
duties as a military police officer.  The veteran had a great 
deal of mistrust of people, depression, helplessness, 
hopelessness, anxiety, crying spells, loss of self esteem, 
and feelings of shame and humiliation.  The diagnosis was 
PTSD and dysthymic disorder.  The Global Assessment of 
Functioning (GAF) score was 50.  

A VA examination was conducted in January 1999.  The veteran 
again related his humiliating experiences in service.  The 
diagnosis was dysthymic disorder and anxiety disorder, not 
otherwise specified.  A GAF of 52 was given representing 
moderate-to-severe symptoms of anxiety including frequent 
tearfulness and difficulties with interpersonal and social 
functioning.  

A private individual unemployability assessment dated in 
April 2002 is of record.  The examiner noted that the veteran 
earned $1,617.00 in 2001.  The veteran earned $575.00 from 
January to March 2002 and was then forced to quit work as a 
driver because the medication prescribed for a panic disorder 
interfered with his driving ability.  The examiner noted that 
this income does not constitute substantial gainful activity.  
The examiner concluded that the veteran has been unemployable 
since December 1995 due solely to his service-connected 
psychiatric disorder as the medication taken for that 
condition prevents his working as a driver.  



A VA examination was conducted in August 2002.  The diagnosis 
was dysthymic disorder.  A GAF of 55 was given which was also 
the highest GAF of the past year.  In an addendum to the 
examination provided later that month, the examiner stated 
that the veteran's depression combined with his medical 
problems prevents him from obtaining and retaining 
employment.  The examiner estimated that the disability 
attributable to the veteran's dysthymic disorder constituted 
60 percent of his total disability.  

A VA social and industrial survey was conducted in June 2003.  
The examiner noted that the veteran suffered from symptoms of 
depression, excessive worry, repetitive nightmares, and self-
reported hypersensitivity to sound.  The veteran avoided 
socializing, has a history of inability to interact 
effectively with others and difficulty in managing his anger.  
The examiner noted that the veteran was obese and stated that 
part of this problem was caused by his psychiatric 
disability.  The examiner stated that the symptoms of the 
veteran's service-connected psychiatric disorder prevent 
gainful employment and are the primary cause of his 
unemployability.  The examiner also noted that the veteran 
was functioning at a level between 30 percent and 50 percent 
of normal mental functioning.  

A VA examination was conducted in July 2003.  The veteran 
complained of panic attacks when he became overwhelmed, 
memory loss, depressed mood, anxiety, and impaired impulse 
control.  The diagnosis was dysthymic disorder, social 
phobia, anxiety disorder, not otherwise specified, and 
dependent personality disorder.  The GAF was 45.  The anxiety 
disorder, not otherwise specified had a GAF of 40; the social 
phobia had a GAF of 50, and the dysthymic disorder had a GAF 
of 45.  The examiner stated it would be difficult to assign a 
GAF score to the veteran's personality disorder but it was 
estimated that it made up 50 percent of the veteran's 
psychiatric disorder.

The examiner stated that the veteran does not have PTSD but 
the proper diagnosis should be severe service-connected 
anxiety disorder, not otherwise specified.  This service-
connected condition, according to the examiner, had a huge 
impact on his functioning.  The examiner also stated that the 
service-connected condition constitutes 50 percent of the 
veteran's psychiatric disability.  

In a September 2003 addendum to the July 2003 VA examination, 
the examiner stated that the veteran has not been unable to 
work exclusively due to his psychiatric symptoms, his medical 
problems also prevent him from working.  Since November 1995, 
the veteran has not been exclusively disabled due to a 
psychiatric condition.  

A VA review examination was conducted in October 2003 by the 
same examiner who conducted the July 2003 VA examination.  
The examiner noted that psychological testing was conducted 
on the veteran.  The examiner noted that the psychological 
testing was not valid because the veteran either exaggerated 
his symptomatology because of severe psychopathology or was 
attempting to exaggerate his condition for financial gain.  
The examiner again stated that the veteran's service-
connected anxiety disorder, not otherwise specified, 
warranted a GAF of 40 and the social phobia warranted a GAF 
of 50.  The examiner again stated that the veteran's service-
connected condition constituted 50 percent of his psychiatric 
disorder while the personality disorder accounted for the 
other 50 percent.  

A private individual unemployability assessment dated in 
October 2003 is of record.  The examiner noted that the 
veteran has been unable to work primarily and solely due to 
service-connected psychiatric disorder since at least 1995.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule)-which is based as far as practical on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If, as here, there is disagreement with the initial 
rating assigned following the grant of service connection, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
See also AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim 
for an original or an increased rating, it is presumed the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit 
is awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The veteran currently has a 50 percent initial rating for his 
acquired psychiatric disorder under Diagnostic Codes 9400-
9411.  And as mentioned in the Board's prior remand in April 
2003, VA promulgated new regulations amending the rating 
criteria for mental disorders, effective November 7, 1996, 
during the pendency of his appeal.  See 61 Fed. Reg. 52,695 
(1996) (codified at 38 C.F.R. pt. 4).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  See Karnas, 1 Vet. App. at 312-13; 
see also Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas and Dudnick, supra.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  See, too, 38 C.F.R. 
§ 3.114.  Therefore, prior to November 7, 1996, the Board may 
apply only the previous version of the rating criteria.  As 
of November 7, 1996, the Board may apply whichever version of 
the rating criteria-old or new, which is more favorable to 
the veteran.

Since the RO already has considered both versions of the 
rating criteria, former and revised, following the remand in 
April 2003, the Board may do the same without fear of 
prejudicing the veteran.  Bernard, 4 Vet. App. at 392-94.



Under the previous version of the rating schedule, a 50 
percent rating was warranted for an acquired psychiatric 
disorder when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and when the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was assigned when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
These former rating criteria set forth three independent 
bases for granting a 100 percent evaluation, pursuant to 38 
C.F.R. § 4.132, Diagnostic Code 9411.  See Johnson v. Brown, 
7 Vet. App. 95 (1994).

In comparison, under the amended regulations, a 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Finally, a 
100 percent rating is in order when there is total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).

Where service connection is in effect for one diagnosis 
involving some component of an anatomical or functional 
system, and there are additional diagnoses concerning 
pathology of that system of record, there must be evidence 
that permits the adjudicators to distinguish between 
manifestations that are service-connected and those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  
When it is not possible to separate the effects of a non-
service-connected condition from those of a service- 
connected condition, VA regulations dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998); 38 C.F.R. § 3.102 (2003).

In this case, the Board resolves all reasonable doubt in the 
veteran's favor and finds that the evidence supports a 100 
percent schedular rating under the previous version of 
Diagnostic Code 9411, which is therefore more favorable to 
him.

As alluded to above, there are contrary opinions regarding 
whether the veteran is unemployable due to his service-
connected conditions-which consist of his psychiatric 
disorder, inclusive of PTSD, and traumatic arthritis of his 
right great toe as a residual of a fracture sustained while 
in the military.  But even the examiner who opined that the 
veteran is not unemployable solely due to his service-
connected conditions assigned a GAF of 40 for the service-
connected psychiatric impairment.  A GAF score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing The DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (Fourth Edition) 
(DSM-IV).  According to DSM-IV, a GAF of 41 to 50 is 
indicative of serious symptoms and serious impairment in 
social and occupational functioning.  A GAF of 31 to 40 is 
indicative of some impairment in reality testing or 
communication or major impairment in several areas such as 
work, family relations, judgment, thinking or mood.  The 
examples given include a man who avoids friends, neglects 
family and is unable to keep a job.

The U.S. Court of Appeals for Veterans Claims (Court), 
formerly the U.S. Court of Veterans Appeals, in Carpenter v. 
Brown, 8 Vet. App. 240 (1995), recognized the importance of 
the GAF score and the interpretations of the score.  In 
addition, most of the examiners in this particular case have 
noted the veteran is suffering from extreme social isolation 
due to his service-connected psychiatric disorder manifested 
by anxiety, depression, panic attacks, anger, and loss of 
impulse control.  Several of the examiner's also have noted 
that this symptomatology has basically remained constant 
since 1995, when he filed his claim.  Therefore, he more 
nearly approximates a 100 percent rating under the previous 
Diagnostic Code than the next lower, 70 percent, rating in 
that attitudes of all contacts except the most intimate are 
so adversely affected as to result in his virtual isolation 
in the community.  See 38 C.F.R. §§ 4.3, 4.7, 4.132, 
Diagnostic Code 9411; Johnson, supra.

It is equally important to point out there is probative 
evidence of record, including the June 2003 social and 
industrial survey report and the October 2003 private 
individual unemployability assessment, indicating the primary 
cause of the veteran's inability to work is his service-
connected psychiatric illness, especially his anxiety.  
Conversely, there also is probative evidence of record, 
including the reports of the July 2003 VA psychiatric 
evaluation and September and October 2003 addendums, 
indicating the veteran is mostly unemployable due to his 
personality disorder-which cannot be service connected as a 
matter of law (see 38 C.F.R. §§ 3.303(c), 4.9), and because 
of his physical disabilities, most of which also are not 
service connected except for the traumatic arthritis in his 
right great toe as a residual of the fracture while in the 
military.  Indeed, there is some question of whether the 
veteran even has PTSD.

Since, though, this evidence is about equally balanced-for 
and against the claim, it is just as likely as not the 
veteran is unemployable due to his service-connected mental 
and physical conditions.  This, too, is an independent basis 
for granting a 100 percent schedular rating under the old 
criteria.  And as mentioned, in these types of situations 
where the evidence is in relative equiopoise, the veteran is 
given the benefit of the doubt.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

An initial 100 percent rating is granted for the acquired 
psychiatric disorder, inclusive of PTSD, subject to the laws 
and regulations governing the payment of VA compensation.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



